COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Broderick Marshall v. The State of Texas

Appellate case number:    01-17-00928-CR

Trial court case number: 1498078

Trial court:              230th District Court of Harris County

        The Anders brief filed in this case is struck. To the extent appellant’s counsel contends
there is no non-frivolous argument to be made concerning the admission of extraneous-offense
evidence over appellant’s objection, the Anders brief shall be re-filed with a legal analysis,
including citation to applicable legal authority, to support that conclusion. See Tex. R. App. P.
38.9(b); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008); Banks v. State, 341 S.W.3d
428, 431 (Tex. App.—Houston [1st Dist.] 2009, no pet.).

       The corrected Anders brief shall be filed within 30 days of the date of this order.

       It is so ORDERED.

Judge’s signature: __/s/ Michael Massengale_____
                    Acting individually  Acting for the Court


Date: _December 6, 2018____